UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA F I L E D

 

 

) SE3 2 9 2015

CONTINENTAL RESOURCES, INC., ) cm U3 mm, & Bankruptcy

) Courts for the District oi Columbia
Plaintiff, )
)

V. ) Case No 1:14-CV—00065-RDM
)
SALLY JEWELL, ET AL. )
)
Defendants. )
)
9321.33

Plaintiff Continental Resources, Inc. (“plaintiff”) ﬁled suit against defendants Sally Jewell,
Secretary of the United States Department of the Interior; Gregory J. Gould, Director of the Ofﬁce
Of Natural Resource Revenue, United States Department of the Interior; James P. Morris,
Supervisory Minerals Revenue Specialist, Western Audit and Compliance Management, Ofﬁce of
Natural Resource Revenue, United States Department of the Interior, Ofﬁce Of Natural Resources
Revenue; and United States Department of the Interior (collectively “defendants”) on January 16,
2014 challenging the “assessment of additional royalties by the Ofﬁce Of Natural Resources
Revenue” Of $1,772,612.07 (plus interest) against plaintiff “in connection with [plaintiff] ’s
extraction of natural gas pursuant tO federal leases.” Compl, ECF NO. 1. Plaintiff ﬁled its
Amended Complaint on March 18, 2014 adding a fourth claim alleging violation of the Freedom
of Information Act, 5 USC. § 522. Am. Compl, ECF No. 19. Defendants ﬁled this motion to
Dismiss for Lack Of Jurisdiction on May 19, 2014. Mot. Dismiss, ECF No. 20. Plaintiff ﬁled it
Memorandum in Opposition of defendants’ motion to dismiss on May 19, 2014. ECF NO. 21.
Defendants ﬁled their reply to plaintiff’s memorandum on June 6, 2014. Reply Opp’n. Mot.

Dismiss, ECF NO. 24.

Upon consideration of the above referenced ﬁlings and for reasons given in the
memorandum opinion issued this date, it is hereby:

ORDERED that defendant’s motion is GRANTED;

ORDERED that the ﬁrst, second, and third counts of plaintiff s Amended Complaint are
DISMISSED;

SO ORDERED.

    

CM

Roy e C. Lamberth
United States District Judge

DATED: September 29, 2015